We find that this court is without jurisdiction to review the errors assigned in the petition in error for the reason the order appealed from is an interlocutory order refusing to appoint a receiver made in the trial court on June 22, 1927, and the appeal lodged in this court on the 8th day of July, 1927, more than 10 days after the order appealed from was made by the trial court.
Section 525, C. O. S. 1921, in so far as applicable to this case, provides:
"In all cases in the district or superior court in which a receiver may be appointed or refused the party aggrieved may within 10 days thereafter appeal from the order of the court or the judge thereof refusing to appoint or refusing to vacate the appointment of the receiver to the Supreme Court without awaiting the final determination of such cause.* * *"
This statute is construed in the case of Greening v. Maire Bros. Co., 79 Okla. 136, 192 P. 202, wherein this Court held that:
"Under section 4986, Revised Laws 1910 (525, C. O. S. 1921), appeals from an interlocutory order refusing to appoint a receiver must be taken within ten (10) days from the date of the order appealed from by filing in this court a petition in error within said time limit."
See, also, Lamb v. Alexander, 45 Okla. 573, 146 P. 443, and Skelly Oil Co. v. Globe Oil Co., 87 Okla. 225, 209 P. 321.
The petition in error not having been filed in this court within 10 days from the time the order appealed from was made, the appeal is hereby dismissed.